DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Chris Davis on 2/3/2022.
The application has been amended as follows:
Claim 1, line 8, “wherein the distal section comprises a framing coil.” Was replaced by - - wherein the distal section comprises a framing coil; wherein the distal section is configured to frame an aneurysm so the proximal section that includes a mesh can fill in the aneurysm to reach a proper packing density. - - 
Claims 1-13 are allowed.
This notice of allowance is responsive to applicant’s RCE filed on 1/7/2022.  The amendment and remarks, pages 4-6, filed therein and the examiner’s amendment above overcome the rejection of independent 1 under 35 U.S.C 102(a)(1)/103 over Molaei.  Therefore, the rejection of the claims have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an occlusion device comprising: an inner embolic element that has a distal section with a first stiffness and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/VI X NGUYEN/Primary Examiner, Art Unit 3771